BROWN, J.
The defendant prosecutes this appeal from a judgment imposing upon him a fine of $300, for violating Laws of 1907, page 232 (now sections 7226 to 7229, R. S. 1909), regulating the keeping, *554storing and delivery of intoxicating liquors in counties having adopted the Local Option Law.
The evidence shows that the defendant was running a tailor shop in the city of Mt. Vernon, in Lawrence county, on the first day of December, 1909', and desiring some intoxicating liquor, went to a butcher shop where one Will Williams was employed and asked Williams for the address of certain persons in Springfield, Missouri, who dealt in whiskey. "Williams could not furnish the desired address, whereupon the defendant obtained it from another party, went back to the butcher shop and informed "Williams that he had procured the address and was going to make the order. Williams then requested defendant to include in the order a half gallon of whiskey for him. Defendant ordered the whiskey which was in a few days delivered at his tailor shop by the expressman. Within a few minutes after the liquor reached defendant’s shop, Williams went there and apparently without communicating with defendant, picked up and carried away his half gallon of whiskey. Defendant received no commission or profit from the transaction.
The defendant makes a vigorous assault upon the constitutionality of the law, the sufficiency of the information, on the instructions given by the court, and its rulings upon the evidence introduced by the State.
For a proper understanding of the constitutional questions involved and the sufficiency of the information, we insert below the full title of this act and the first two sections of the act itself:

“An Act to prohibit persons running^ order houses from delivering intoxicating liquors to persons having no license to deal in same, and to prohibit the keeping, storing for, or delivering to cwiother person intoxicating liquprs in local option counties, and providing penalties for the violations thereof.

“Section 1. It shall be unlawful for any person or persons not a licensed dramshop-keeper or by law au*555thorized to sell liquor as a wholesaler, to order for, receive, store, keep or deliver, as the agent or otherwise, of any other'person, intoxicating liquors of any kind.
‘ ‘ Section 2. No person shall keep, store or deliver for or to another person, in any county that has adopted or may hereafter adopt the Local Option Law, any intoxicating liquors of any kind whatsoever.”
The information, omitting caption and affidavit, is as follows:
“Comes now Archie L. Hilprit, prosecuting attorney within and for Lawrence county, Missouri, and acting herein under his oath of office and upon knowledge, information and belief, informs the court that on or about the 11th day of November, 1907, the Act of the Legislature of the State of Missouri approved April 5th, 1887, known as the Local Option Law, was duly adopted in the city of Aurora, Lawrence county, Missouri, said city of Aurora being then and there a city of more than two thousand five hundred inhabitants; that thereafterwards, to-wit, on or about the 13th day of February, 1909, the said act of the Legislature of the State of Missouri, approved April 5th, 1887, known as the Local Option Law, was duly adopted in Lawrence county, Missouri, outside of the corporate limits of said city of Aurora, Missouri, said city of Aurora, Missouri, being then and there a city of more than two thousand five hundred inhabitants; that at all the times hereinafter referred to said law was in full force and effect in Lawrence county, Missouri; that thereafterwards, to-wit, on or about the 1st day of December, 1909, while said law was in 'full force and effect in said county, one Victor L. Rawlings, in the said county of Lawrence in the State of Missouri, did then and there willfully and unlawfully order for, receive, keep, store and deliver distilled, fermented and intoxicating liquors, to-wit, one-half gallon of whiskey for one Will Williams, the said Victor L. Rawlings not *556toeing then and there a licensed dramshop-keeper or by law authorized to sell liquors as a wholesaler, and the said whiskey not being for the use of the said Victor E. Rawlings or for the use of his family; against the peace and dignity of the State.”
A comparison of the foregoing information with the law clearly demonstrates that the information is bottomed on section 2 supra, because it alleges that the crime was committed in' a county which had adopted local option. However, the information goes farther and charges the defendant with ordering and receiving intoxicating liquor for the witness Will Williams, and as the acts last mentioned are only prohibited by section 1, supra, we are brought first to the consideration of the defendant’s contention that said section 1 is unconstitutional because the title of the act does not clearly express the matters contained in said section, as required by section 28 of article 4 of our Constitution.
That part of the title which was intended to cover-section 1, supra, is as follows: “An act to. prohibit persons running order houses from delivering intoxicating liquors to persons having no license to deal in same.”
■ Section 1 contains no recital whatever about order houses or parties who may be running same, but does purport to prohibit certain persons from ordering' or receiving liquors for another.
OPINION.
It is clear to our minds that the subject of delivering intoxicating liquors is germane to the subject of ordering and receiving such liquors, but this is not the only test which we are required to apply to the law under consideration. Is the subject of ordering and receiving liquors by an individual clearly expressed in a title which only purports to prohibit persons running order houses from delivering such li*557quors? Is not this title misleading? Will a title which purports to prohibit- a certain act by a certain class of persons support and carry validity to a law which embraces additional acts committed by persons not within the class mentioned in such title?
We have examined the authorities cited by the learned Attorney-General, but they embrace only cases wherein laws were attacked because their titles were alleged to be too general. They are not applicable ta the facts in this case. If the title to the act under consideration had been general, for example, if it had' simply read, “An act concerning intoxicating liquors/*' then it would have supported most any kind of a law-affecting ,the purchase, sale, ordering or delivery of such liquors, but in this ease, the title descends into details and attempts to point out a particular class of persons to which that law is intended to apply and the particular acts prohibited, and therefore cannot support a law which is levelled against a wholly different class of persons and prohibits acts not mentioned in such title. [State v. Coffee and Tea Company, 171 Mo. 634; State v. Fulks, 207 Mo. 26; St. Louis v. Workman, 213 Mo. 131; State v. Persinger, 76 Mo. 346.]
In the case of State v. Great Western Coffee and Tea Company, supra, it was held that the title to an act which was levelled only against the manufacturers of certain kinds of baking powder, would not support a statute which also prohibited persons from selling such-, baking powder.
In the case of City of St. Louis v. Workman, supra, the title of a bill only purported to “create the-office of State Dairy Commissioner, and to define his term of office, duties and powers/’ and it was held' this title could not carry validity to a section of the-same bill which attempted to prohibit individuals from, selling impure dairy products.
The doctrine herein announced is supported by a great number of cases, in our own State as well as. *558other jurisdictions, but we will not encumber this opinion with all of them.
We have examined the original bill as it was introduced in the General Assembly, and find that section 1 appeared therein as follows: “It shall be unlawful for any person to keep an order house where orders for intoxicating liquors are given or received from persons who have no license to deal in such liquors.”.
This section, by an amendment during its passage through the General Assembly, became an entirely different law from what its author intended it should be, and instead of reaching order houses, was made to apply only to individuals who are not dealing in liquors.
We take judicial notice of the fact that the members of the General Assembly on account of the- great number of bills which they are called upon to consider and the short space of time in which they must perform their important duties, are forced to rely in a large measure upon the titles to the several laws which they enact, and where the title to a law like the one we are now considering is clearly misleading, we are forced to declare it unconstitutional.
The doctrine of expressio unius est exclusio alterius, to a limited extent, applies to the titles to legislative acts, when as in this case, they descend into details and attempt to prohibit particular acts by a particular class of persons, and' we therefore hold, that section 1, supra, is unconstitutional, because it attempts to reach all classes of persons except dealers in intoxicating liquors, while its title purports only to affect persons running order houses. We are aware that in the case of State v. Price, 229 Mo. 670, this court intimated that.section 1 of the Act of 1907 (now under consideration), was constitutional, but the indictment in that case was bottomed on section 2 of that act and charged the defendant only with keeping, storing and *559delivering intoxicating liqnor, and the constitutionality of section 1 was not necessarily involved in the decision of that ease.
However, while defendant’s objection to the title of the bill must be sustained as to section 1 of the act (now Sec. 7226, R. S. 1909'), said objection is wholly untenable when applied to section 2 of the same- act (now Sec. 7227, R. S. 1909), because the language of said section 2 follows precisely the second subdivision of the title to the bill, and is safely anchored in both the letter and spirit of section 28, article 4, of -the- Constitution.
Defendant’s second assault on the constitutionality of the law under consideration is based upon the fact that said law was passed at an extra session of the Legislature in the year 1907, and that the Governor’s message convening the General Assembly in extraordinary session in that year does not embrace the subject of keeping, storing and delivering intoxicating liquors in local option counties, hence the act violates section 9 of article 5 of the Constitution, requiring the Governor in his message to state specifically each matter upon which he deems it necessary for such General Assembly to take action. This point might be very important if section 9 of article 5 of our Constitution stood alone, but we find it very materially modified by section 55 of article 4, which contains the further provision: “The General Assembly shall have no power, when convened in extra session by the Governor, to act upon subjects other than those specifically designated in the proclamation by which the session is called, or recommended by special message to its consideration by the Governor after it shall have been convened.”
By this last named- section of our organic law, undoubted power is conferred to enact any laws which the Governor may by special message recommend to the General Assembly after it has been convened in extraordinary session. By referring to the Senate and *560House Journal of the extra session in 1907, at page 11, we find that the Governor in his first message to that body, recommended that, “Effective local option laws for counties, towns and cities should be enacted.”
The foregoing clause of the Governor’s message afforded ample warrant to the General Assembly at said extra session to enact section 2, supra, for the purpose of strengthening and making more'effective what is known as the Local Option Law, adopted in many counties of this State, to prohibit the sale of intoxicating liquors. [Wells v. Railroad, 110 Mo. l. c. 296-297.]
Therefore', defendant’s second assault on the constitutionality of the law under consideration must be overruled.
Defendant’s third assault upon the constitutionality of section 2 of the Act of 1907, supra, is that it is class legislation, in that it divides the counties of the State into artificial classes, to-wit, those which have adopted local option, and those which have not; and is therefore violative of section 53 of article 4 of the Constitution, prohibiting the enactment of special laws “regulating the affairs of counties, cities, townships, wards or school districts.”
We are aware that the Legislature cannot arbitrarily divide any natural class of persons or municipal bodies into artificial classes and enact laws which apply to only one of such artificial classes. For instance, the Legislature could not enact a law which would make it possible for all counties having 25,000 inhabitants or more, on the north side of the Missouri river, ..to adopt township organization, and prohibit counties with the same population on the south side of said river from enjoying the same privilege. But we are convinced that when the law permits the citizens of any locality to convert themselves into an artificial class by adopting laws not in force over the whole State, then they may be legislate^ for or against by a general law which will only apply to the artificial *561class to which they have voluntarily assigned themselves. [Rutherford v. Heddens, 82 Mo. 388; Kansas City v. Stegmiller, 151 Mo. 189.] For instance, our general law permits all cities and towns having 500 and less than 3000 inhabitants to organize themselves into cities of the fourth class, but such towns or cities are not bound to avail themselves of this privilege, and it is a well known fact that there are many towns in this State with more than 500 inhabitants which have not been incorporated in any manner. Yet it is perfectly competent for the General Assembly to enact laws which will apply only to cities of the fourth class; and it would not be seriously contended that such a law would apply to any town which possessed the necessary population to become a city of the fourth class, but which had neglected to incorporate itself as. such. We therefore conclude that without regard to the population which a county may possess, it may legally convert itself into an artificial class by adopting the Local Option Law; and thereafter it is entirely competent for the Legislature by a general law to regulate the conduct of its citizens by an act which will not apply to those parts of the State where dramshops are permitted. Hence, we must overrule defendant’s third and last point of attack on the constitutionality of section 2 of the Act of 1907 now under consideration.
Defendant complains that this information is clearly bottomed on section 2 of the Act of 1907, but charges the defendant with committing certain acts not covered by that section, to-wit, the ordering and receiving of intoxicating liquors. In this contention, defendant is correct, but conceding that the information should not have contained the words “order for” or “receive,” it may yet be valid through the saving grace of our criminal statute of jeofails (Sec. 5115, R. S. 1909). This section provides that no information shall be deemed invalid “for any surplusage or repugnant allegation.” Hence we can treat the words *562“order for” and “receive” in the information as surplusage; and it will still be sufficient. [State v. Meyers, 99 Mo. 107; State v. Currier, 225 Mo. l. c. 650.]
Another assault is made on this information because it charges that the Local Option Law was adopted in the city of Aurora, in Lawrence county, whereas it is alleged that said law was not lawfully adopted in that city. Be that as it may, the information does not charge that the offense was committed in the city of Aurora, neither does the evidence show it to have been committed in that city; consequently whether or not the Local Option Law has been duly adopted in Aurora, a city of 2500 inhabitants, has no bearing on the guilt or innocence of the defendant.
In our opinion where an information — as in this case — charges that the offense was committed in a county which had adopted local option, it is sufficient for the State to prove that the offense was committed at any place in that county where the Local Option Law was in force; and proof that the offense was committed in a city of 2500 inhabitants would be no defense, if the evidence discloses that such city had adopted the Local Option Law.
The evidence in this record would not warrant a conviction for storing intoxicating liquors. A possession lasting only five minutes would not sustain the charge of storing, but the evidence would justify the court in submitting to the jury the question of whether or not the defendant kept or delivered intoxicating liquors to the witness "Will Williams.
Defendant’s resourceful attorney attacks the information oh other minor details which it is not necessary to discuss in this opinion, but as we have decided to reverse the judgment, if the State desires to retry the case, we suggest that the information be amended so as to make it conform to the provisions of section 2 supra, charging the defendant only with the acts of *563keeping, storing for and delivering to the witness Will Williams, etc.
The defendant also complains that the trial court committed error in giving to the. jury of it's own motion instruction numbered 1, which authorized a conviction if the jury found that the defendant had ordered for or received intoxicating liquor as the agent of the witness Will Williams. We find that this assignment of error is well founded. The State having instituted this prosecution under the provisions of section 2, supra, which do not contain the words, “order for or receive,” was not entitled to a conviction on proving that those acts were committed, but if convicted in this case, defendant must be convicted of keeping, storing- or delivering intoxicating liquors.
The defendant also complains that the trial court committed error in admitting, over his objection, evidence that he ordered the liquor which he is charged with delivering. To this objection we will say that if the State -elects to amend its information in conformity to the laws as herein announced, upon a retrial of the cause it should be allowed to introduce any competent evidence it may have to prove that defendant ordered or received the intoxicating liquor for the witness Will Williams, as tending to prove that he also kept, stored for or delivered the same to said witness, as prohibited by law.
For the error of the trial court in giving to the jury an instruction which authorized a conviction for the acts of receiving and ordering intoxicating liquors, its judgment is reversed and the cause remanded.
Kennish, P. J., and Ferriss, J., concur.